Citation Nr: 0807643	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  02-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a panic disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tempomandibular joint (TMJ) dysfunction and malocclusion with 
associated temporal and frontal headaches, status-post TMJ 
surgeries.

3.  Entitlement to service connection for TMJ dysfunction and 
malocclusion with associated temporal and frontal headaches, 
status-post TMJ surgeries.

4.  Entitlement to an evaluation in excess of 30 percent for 
hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1987 to July 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2001 and June 
2003 by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).  The veteran's claims file 
was subsequently transferred to the Montgomery, Alabama RO.

The veteran requested a hearing before a decision review 
officer (DRO) in connection with these claims.  The hearing 
was scheduled and subsequently held in March 2005.  The 
veteran testified at that time and the hearing transcript is 
of record.

The issues of entitlement service connection for a panic 
disorder, entitlement to service connection for 
tempomandibular joint dysfunction, and entitlement to an 
evaluation in excess of 30 percent for hypothyroidism are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for TMJ in December 
1990.  The veteran did not appeal this decision and, 
therefore, this decision is final.

2.  The RO denied the veteran's attempt to reopen her service 
connection claim for TMJ in March 1997.  The veteran did not 
appeal this decision and, therefore, this decision is final.

3.  The evidence received subsequent to the March 1997 RO 
decision includes VA treatment records and hearing testimony 
which included specific information about the veteran's TMJ; 
this evidence raises a reasonable possibility of 
substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The RO's December 1990 and March 1997 decisions are 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103 (2007).

2.  New and material evidence has been presented since the 
March 1997 decision denying the veteran's request to reopen 
her service connection claim for TMJ, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's initial claim of service 
connection for tempomandibular joint dysfunction (TMJ) in a 
rating decision dated December 1990.  The veteran was 
notified of this decision in a letter dated December 31, 1990 
and did not appeal.  Thus, the decision became final.

The RO also denied the veteran's subsequent claim of service 
connection for TMJ in a rating decision dated March 1997 on 
the basis that the veteran failed to submit new and material 
evidence.  The veteran was notified of this decision in a 
letter dated March 10, 1997 and did not appeal.  Thus, the 
decision became final.  Since the claim had been previously 
denied in December 1990, it was properly characterized as a 
claim to reopen.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).
With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the March 1997 decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board concludes that new and material evidence has been 
submitted in this case.  

The evidence of record at the time of the March 1997 decision 
consisted of the veteran's service medical records (SMRs) and 
post-service VA treatment records.  The evidence now of 
record includes additional VA treatment records, private 
treatment records, Social Security Administration (SSA) 
records, and hearing testimony from the veteran.

In particular, the Board notes that the veteran was afforded 
a DRO hearing in March 2005 in connection with the current 
claim.  She testified that she experienced headaches and 
clicking and popping of the jaw joint while in service.  
Following a computed tomography (CT) scan of her jaw in 
service, the veteran underwent a surgery in which prosthetic 
"Vitech" implants were inserted into her jaw.  
Approximately one year later, the implants were removed and 
replaced with a new set of "Vitech" implants because the 
"first set broke down within a year."  According to the 
veteran, these implants were subsequently taken off of the 
market by the Food and Drug Administration (FDA) after the 
"coating" on the implants purportedly caused a variety of 
health problems such as headaches, jaw pain, and autoimmune 
deficiencies.  The veteran stated that she wore the implants 
for approximately ten years.  Associated with the veteran's 
claims file is a September 1991 public health advisory issued 
by the FDA about possible "significant" health risks 
associated with the Vitek Proplast TMJ implants.

It is noted that the veteran had at least three surgeries to 
correct her TMJ dysfunction prior to entering service, 
according to notations on her December 1986 enlistment 
examination.  The veteran's representative argued that the 
veteran's TMJ dysfunction was aggravated by numerous in-
service surgeries, particularly the two surgeries in which 
the Vitek prosthetics were implanted in the veteran's jaw.

Accordingly, the Board concludes that the veteran's 
testimony, along with the other evidence described above, 
constitutes new and material evidence sufficient to reopen 
the veteran's claim of service connection for TMJ.  The Board 
notes that this evidence was not of record at the time of the 
March 1997 denial.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for TMJ has been presented; to this 
extent, the appeal is granted.


REMAND

Tempomandibular Joint Dysfunction

As noted above, the Board reopened the veteran's claim of 
service connection for TMJ on the basis that the evidence of 
record, including the veteran's March 2005 testimony and the 
September 1991 FDA public health advisory, suggested that the 
veteran's TMJ was aggravated as a result of her military 
service.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting 
injury or disease will be considered to have been aggravated 
by active . . . service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease."

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  However, where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 
C.F.R. § 4.2 (2007).

The Board notes that the veteran was afforded VA Compensation 
and Pension (C&P) Examinations in connection with the current 
claim in September 1990 and October 2004.  Both examinations 
reference the veteran's long-standing history of TMJ problems 
as well as note that the veteran had proplast implants prior 
to entering service.  However, neither examination adequately 
addressed the issue of aggravation.  Consequently, the Board 
finds that a new VA examination is 

necessary to determine whether the veteran's preexisting TMJ 
was aggravated during service. 

The Board also notes that the veteran has not been provided 
with a duty-to-inform notice that fully complies with the 
Veterans Claims Assistance Act (VCAA).  Thus, the RO should 
provide the veteran with complete VCAA notification and 
inform her of the type of information and evidence needed to 
substantiate a service connection claim for TMJ.  The veteran 
should also be informed of the type of information and 
evidence needed to substantiate her claim based on in-service 
aggravation.  This letter must also inform the veteran that 
she should submit any evidence in her possession pertaining 
to the claim.  

Hypothyroidism

The veteran was originally granted service connection for 
hypothyroidism in a rating decision dated December 1990.  The 
RO evaluated the veteran's hypothyroidism as 10 percent 
disabling, effective July 4, 1990.  A subsequent rating 
decision dated October 2000 increased the veteran's 
disability rating for hypothyroidism.  The RO evaluated the 
veteran's hypothyroidism as 30 percent disabling, effective 
August 22, 2000.

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  See Green, supra.  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  See Hayes, supra.  

The veteran was most recently afforded a VA C&P examination 
in connection with the current claim in May 2007.  The Board 
finds that this examination is inadequate for the purpose of 
evaluating the veteran's increased rating claim.  In 
particular, the veteran is adamant in her assertion that she 
has muscle weakness.  However, the May 2007 examiner failed 
to address the presence or absence of muscle weakness in the 
examination report.  The veteran should be afforded a new VA 
C&P examination which assesses the severity of her service-
connected hypothyroidism, to include whether there is muscle 
weakness, mental disturbance, and weight gain.

The Board observes that in light of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (Vet. App. 
January 30, 2008), the veteran was not provided with a duty-
to-inform notice that complied with the Veterans Claims 
Assistance Act (VCAA).  Thus, the RO should provide the 
veteran with complete VCAA notification for her increased 
rating claim.

Panic Disorder

The Board has reviewed all of the evidence in this case.  The 
veteran's SMRs are completely negative for any psychiatric 
abnormalities before, during, and upon discharge from 
service.  The first pertinent post-service treatment record 
is dated November 1994.  A notation on this VA treatment note 
indicated that the veteran was diagnosed as having a panic 
disorder in June 1994, approximately four years after 
separation from service.  

The Board also observes that the veteran's panic attacks have 
been linked to a variety of different events.  For example, a 
July 2001 VA psychiatric C&P examination diagnosed the 
veteran as having a panic disorder without agoraphobia.  The 
examiner noted that the veteran's panic attacks began in 1992 
after she contracted the Epstein-Barr Virus (EBV).  This same 
examiner also opined that the veteran's panic disorder was 
also caused in part by a stressful family situation and 
excessive doses of Synthroid, a medication used to control 
the veteran's service-connected hypothyroidism.  On the other 
hand, a May 2002 VA outpatient treatment note stated that the 
veteran's panic attacks began in June 1992 following TMJ 
surgery.  

In April 2003, the veteran underwent a complete mental status 
examination in connection with her application for Social 
Security Disability benefits.  At the time of the 
examination, the veteran reported that her panic attacks 
began after she was diagnosed as having EBV.  The veteran 
also indicated that her panic disorder was exacerbated by 
having numerous surgeries such as bladder reconstruction 
surgery, a partial hysterectomy, and TMJ surgery.  The 
examiner diagnosed the veteran as having an adjustment 
disorder with depressed mood, chronic, and panic disorder 
without agoraphobia, in partial remission.  

The Board notes that the veteran was awarded Social Security 
Disability benefits in June 2003 on the basis of the 
following "severe" impairments: adjustment disorder with 
depressed mood, panic disorder without agoraphobia, residual 
effects of pelvic prolapse and reconstructive surgery, 
thyroid dysfunction, and a prolonged history of problems and 
multiple surgical procedures related to TMJ implants, 
removal, and planned additional reconstructive surgery.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If an acquired psychiatric disorder is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to, or the result 
of, or aggravated by a service-connected disability.  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered part of the 
original condition.  38 C.F.R. § 3.310(a).  Moreover, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease will be service 
connected.  38 C.F.R. § 3.310(b).
 
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  See Green, supra.  
However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
See Hayes, supra.  Here, the veteran was afforded a VA C&P 
examination in May 2007 in connection with the current claim.  
The Board finds this examination to be 

inadequate in light of the possible link between the 
veteran's service-connected hypothyroidism and the panic 
disorder.  The medical opinion failed to address whether the 
veteran's panic disorder was proximately due to, or the 
result of, or aggravated by the service-connected 
hypothyroidism.  For these reasons, the veteran should be 
afforded a new VA C&P examination.

The Board also notes that the veteran has not been provided 
with a duty-to-inform notice that fully complies with the 
Veterans Claims Assistance Act (VCAA).  Thus, the RO should 
provide the veteran with complete VCAA notification and 
inform her of the type of information and evidence needed to 
substantiate a service connection claim for a panic disorder.  
The veteran should also be informed of the type of 
information and evidence needed to substantiate her claim 
based on secondary service connection, to include aggravation 
by a service-connected disability.  This letter must also 
inform the veteran that she should submit any evidence in her 
possession pertaining to the claim.  

Additionally, the Board notes the veteran receives medical 
care through the VA.  VA is required to make reasonable 
efforts to help a veteran obtain records relevant to her 
claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Therefore, the RO 
should request all VA medical records pertaining to the 
veteran that are dated from November 5, 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type 
of evidence necessary to establish service 
connection for tempomandibular joint 
dysfunction, including service connection 
based on in-service aggravation.  The 
letter must also inform the veteran that 
she should submit any evidence in her 
possession pertaining to the claim.

2.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for a panic 
disorder, to include secondary service 
connection and service connection based on 
aggravation by a service-connected 
disability.  The letter must also inform 
the veteran that she should submit any 
evidence in her possession pertaining to 
the claim.

3.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  To substantiate 
an increased rating claim, the veteran 
must be informed of the following:  (a) 
that the veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on the 
veteran's employment and daily life; (b) 
if the Diagnostic Code under which the 
veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the veteran; 
(c) the veteran must be notified that, 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide a range in severity of 
the particular disability from a non-
compensable rating (0%) to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (d) 
the notice must also provide examples of 
the types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation (e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
related to the disability).

4.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from November 5, 2004 to the 
present.  All efforts to obtain these 
records should be fully documented, and 
the VA medical facilities should provide a 
response if all of the records have 
already been provided.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

5.  After the above development is 
complete, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.
 
The examiner is asked to express an 
opinion as to whether the veteran 
currently has tempomandibular joint 
dysfunction (TMJ) and if so, when did the 
veteran's TMJ first manifest (i.e., prior 
to service, in service or after service).  

If the examiner determines that the 
veteran's TMJ clearly and unmistakably 
(i.e., undebatably) preexisted service, 
the examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the TMJ which occurred 
during service.  If the examiner answers 
this question affirmatively, the examiner 
is then asked to express an opinion as to 
whether the increase in severity is 
clearly and unmistakably (i.e., 
undebatably) due to the natural progress 
of the disease.  If the examiner 
determines that the veteran's TMJ did not 
increase in severity during service, the 
examiner should indicate as such.  The 
examiner must provide a complete rationale 
for any stated opinion.  

6.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to undergo an examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to assess the 
severity of the veteran's service-
connected hypothyroidism.  In particular, 
the examiner should indicate whether the 
veteran's hypothyroidism is manifested by 
muscular weakness, weight gain, cold 
intolerance, cardiovascular involvement, 
mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  
The examiner is also asked to include a 
discussion of the functional impairment 
resulting from the veteran's 
hypothyroidism.  The examiner must provide 
a complete rationale for any stated 
opinion.  

7.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to have a VA psychiatric 
examination to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof, as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
Any psychological testing should also be 
conducted at that time if deemed necessary 
by the examiner, and the results of any 
testing done should be included with the 
findings from the VA examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
has been reviewed.  

If the examiner concludes that the veteran 
meets the criteria for any psychiatric 
diagnosis, the psychiatrist is asked to 
express an opinion as to whether the 
psychiatric disorder diagnosis is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service.  

Additionally, the examiner is asked to 
express an opinion as to whether the 
veteran's psychiatric disorder is at least 
as likely as not proximately due to or the 
result of, or aggravated by, a service-
connected disability.

8.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


